COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF M.T.E., JR. and
T.L.E., MINOR CHILDREN
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00032-CV

Appeal from the

330th Judicial District Court

of Dallas County, Texas 

(TC# 06-20518-Y) 




MEMORANDUM  OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of jurisdiction.  Finding that Appellant did not timely file a notice
of appeal, we dismiss the appeal for want of jurisdiction.
	A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1;
Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso 1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  When no motion for new trial
or request for findings of fact and conclusions of law is filed, the notice of appeal must be filed
within thirty days after the judgment is signed.  Tex.R.App.P. 26.1; Restrepo, 892 S.W.2d at 238.
When motion for new trial is timely filed, or a party timely files a request for findings of fact and
conclusions of law, the notice of appeal is due ninety days after the judgment is signed.  See
Tex.R.App.P. 26.1(a).  An untimely notice of appeal will be considered timely if it is filed within
fifteen days after the due date and includes a reasonable explanation for the appellant's failure to
file on the due date.  See Tex.R.App.P. 26.3; Vergburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).
	The judgment in this case was entered August 8, 2007.  Appellant did not file a motion
for new trial, or a request for findings of fact and conclusions of law.  Therefore, the notice of
appeal was due to be filed not later than September 7, 2007.  Appellant did not file a notice of
appeal until October 5, 2007, and was therefore untimely.  See Tex.R.App.P. 26.1.  By letter
dated June 5, 2008, the clerk of this Court notified Appellant in writing of our intent to dismiss
the appeal for want of jurisdiction absent a response, within ten days of the notice, showing
grounds why the appeal should continue.  Appellant has not responded to our notice. 
Accordingly, we dismiss the appeal for want of jurisdiction.


September 11, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.